
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 579
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Ms. Herrera Beutler
			 (for herself, Mr. Hastings of
			 Washington, Mrs. McMorris
			 Rodgers, Mr. Dicks, and
			 Mr. Larsen of Washington) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding hydroelectric power.
	
	
		That it is the sense of the House of
			 Representatives that hydroelectric power is the most abundant source of clean,
			 renewable energy in the United States and should be fully utilized in the
			 Nation’s pursuit of energy independence and affordable energy for all people of
			 the United States.
		
